Citation Nr: 0809818	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear. 

2.  Entitlement to service connection for hearing loss of the 
left ear. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Detroit, Michigan, (hereinafter RO).  

In September 2006, the veteran withdrew his appeal regarding 
service connection for a lung disorder; as such, this matter 
is no longer before the Board. 


FINDINGS OF FACT

1.  The weight of the competent evidence as to whether the 
veteran has hearing loss in the right ear as a result of 
service is in relative balance.  

2.  Current hearing loss disability in the left ear is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
right ear hearing loss was incurred as a result of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Left ear hearing loss was not incurred in or aggravated 
by service and sensironeural hearing loss in the left ear may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in December 
2004, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates by way of a 
March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Although these  letters were not sent until 
after the initial adjudication of the claims, it was followed 
by readjudication and the issuance of supplemental statements 
of the case in August 2006 and October 2007.   See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that there has been 
any notification error that has affected the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Therefore, the Board finds that 
there was no prejudicial error; notification errors did not 
affect the essential fairness of the adjudication.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA made 
reasonable efforts to obtain relevant post-service records 
adequately identified by the veteran.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the veteran's service medical records, 
post service private treatment records and a VA examination 
that includes an opinion as to whether the veteran's hearing 
loss was sustained in service.  While the Board has 
considered the request of the veteran's representative that 
the case be remanded for a "specialist" to determine if the 
veteran's hearing loss originated in service, as set forth 
below, the record does contain a thorough medical opinion by 
a VA audiologist that adequately addresses this matter and 
fulfills the duty to assist the veteran.  38 C.F.R. 
§ 3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370 
(2002).  As such, the additional delay in the adjudication of 
the veteran's case which would result from obtaining the 
requested opinion would not be justified.  Thus, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Legal Criteria/Analysis

A.  Hearing Loss 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including sensorineural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records, as interpreted by a 
VA audiologist who reviewed them in July 2005, showed the 
veteran passing whispered and spoken voice testing upon 
hearing evaluation in 1962, 1963 and 1965.  He noted that 
this testing could not detect high frequency hearing loss but 
that the 1962 and 1965 evaluations showed audiograms that 
reflected normal hearing limits in each ear.  

The post service evidence includes private clinical reports 
dated in October 2002, at which time the veteran described 
having problems with hearing loss in the right ear for 15 to 
20 years.  He also reported a long standing history of 
unsteadiness, with increasing problems with dizziness in 
December 2001 that included episodes of vertigo.  Audiometric 
testing at that time demonstrated severe sensironeural 
hearing loss in the right ear with 0 percent speech 
discrimination.  Hearing in the left ear was described as 
normal except for "a mild notch at 4000 Hertz."  Speech 
discrimination in the left ear was 100 percent.  It was the 
examiner's opinion that the veteran's problems were 
"probably related to a right ear vestibulopathy."  He noted 
that the veteran had dizziness that was "quite complex," 
and that the presence of hearing loss in the right ear was a 
"major lateralizing sign." He also opined that the 
veteran's problems could be the result of a "migraine-
associated dizziness." Another private physician opined in 
November 2002 that the veteran had vertigo and hearing loss 
that was "most likely due to peripheral vestibular 
disease."  

A March 2004 clinical report of record includes an opinion 
from a private physician that the veteran's "long-term 
headaches" and hearing loss were likely related to the 
veteran's exposure to engine and aircraft noise during the 
veteran's service in the United States Navy.  With respect to 
this exposure, the veteran has asserted that he served aboard 
an aircraft carrier, the U.S.S. Essex, for two years, and 
that he worked around jets, helicopters and fixed wing 
aircraft.  The service personnel records indicate that the 
veteran's service with the United States Navy included duty 
aboard the U.S.S. Essex.  These records also reflect service 
at a Naval Air Station.  As such, for the purposes of this 
decision, the veteran's exposure to aircraft noise during 
service will be presumed.  

As set forth above, the veteran was afforded a VA audiometric 
examination in July 2005 that included a review of the 
pertinent evidence contained in the claims file.  The 
audiological evaluation at that time showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
85
95
LEFT
10
5
0
5
35

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and 96 percent in the left ear.  
These results demonstrate current hearing loss disability in 
the right ear but not the left ear as defined by 
38 C.F.R. § 3.385.  

In discussing the pertinent history of noise exposure, the 
examiner noted that in addition to the in-service exposure to 
aircraft noise, the veteran was exposed to occupational noise 
after service for over 30 years coincident with his job as a 
machinist.  Following the examination, the examiner's opinion 
was as follows: 

Today's results show a decrease in 
hearing from the 1962 and 1965 
evaluations, but are similar to the 
results of the 2004 evaluation.  The 
results of today's evaluation shows a 
moderate to profound SNHL [sensorineural 
hearing loss] AD [of the right ear].  
Testing AS [of the left ear] shows 
hearing to be WNL [within normal limits] 
with a mild SN [sensorineural] notch at 4 
kHz.  Due to the fact that the 
evaluations from 1962 and 1965 (when he 
was in service) show normal hearing and 
that he had occupational noise exposure, 
it is felt that the hearing loss is not 
related to military noise exposure.  

Also of record is a report from an August 2007 neurological 
examination conducted to determine if the veteran's dizziness 
was etiologically related to migraine headaches, for which 
service connection was granted by an August 2006 rating 
decision.  It was concluded following the examination that 
the veteran's dizziness and vertigo were at least as likely 
as not related to the veteran's service-connected migraine 
headaches.  Following this examination, an October 2007 
rating decision added dizziness and vertigo to the service 
connected disability attributed to migraine headaches, and 
increased the rating for this disability cluster to 50 
percent.  

As hearing loss disability in the left ear is not currently 
demonstrated as defined by regulation, service connection for 
left ear hearing loss cannot be granted.  38 C.F.R. § 3.385; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) (That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury).  

With regard to the hearing loss in the right ear, while there 
is some negative medical evidence; in particular, the opinion 
following the July 2005 VA examination and the post-service 
exposure to occupational noise, the record reveals positive 
evidence in the form of the presumed in-service exposure to 
aircraft noise and the March 2004 medical opinion linking 
hearing loss to service.  In addition, as service connection 
has been granted for a cluster of symptoms manifested as 
migraine headaches, dizziness and vertigo, given the 
discussion as to the complexity of this cluster of symptoms 
by the private examiner in October 2002, the attribution of 
the veteran's hearing loss to right ear vestibulopathy at 
that time, and the additional November 2002 opinion linking 
right ear hearing loss and vertigo to peripheral vestibular 
disease, it would not be reasonable to conclude definitively 
that the veteran's right ear vestibulopathy is completely 
unrelated to this service-connected cluster of symptoms.  
38 C.F.R. § 3.310.

In short, the Board finds the weight of the positive and 
negative evidence to be in approximate balance.  Unless the 
preponderance of the evidence is against a claim, it cannot 
be denied.  Gilbert, 1 Vet. App. at 49.  In this case, the 
preponderance of the evidence is not against the veteran's 
claim for service connection for hearing loss in the right 
ear.  Thus, without finding error in the RO's action, the 
Board will resolve all reasonable doubt in the veteran's 
favor and conclude that service connection may be granted for 
hearing loss in the right ear.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for hearing loss in the right ear is 
granted. 

Service connection for hearing loss in the left ear is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


